NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

FARRAH PIRAHANCHI NAZEMI,                       No.    19-55989

                Plaintiff-Appellant,            D.C. No. 3:19-cv-00005-CAB-AGS

and
                                                MEMORANDUM*
MONIREH BOZORGI,

                Plaintiff,

 v.

WELLS FARGO BANK, N.A., FKA World
Savings Bank; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                             Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Farrah Pirahanchi Nazemi appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing her action alleging federal and state law claims arising out of

foreclosure proceedings on her property. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim. Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir.

2015). We affirm.

      The district court properly dismissed Nazemi’s action because Nazemi could

not bring an action challenging defendants’ right to foreclose before a foreclosure

sale took place. See Perez v. Mortg. Elec. Registration Sys., Inc., 959 F.3d 334,

340 (9th Cir. 2020) (“California law does not permit preemptive actions to

challenge a party’s authority to pursue foreclosure before a foreclosure has taken

place.”); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal,

“a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ request for judicial notice (Docket Entry No. 22) is granted.




                                           2                                      19-55989
      Nazemi’s motions to supplement the record on appeal (Docket Entry No. 19)

and for an extension of time to file a reply brief and for appointment of counsel

(Docket Entry No. 36) are denied.

      AFFIRMED.




                                          3                                   19-55989